Title: To Benjamin Franklin from Stephen Case, [22 March 1784]
From: Case, Stephen
To: Franklin, Benjamin



[March 22, 1784]

I Do hereby Certify to you that the name Signd is in the proper hand writeing of my Daughter who has Long been Desirious of writeing to your Honour. She is a fine Beautifull Child of fine witt and Exceeding apt to Learn more So than any one of my Children to the amount of 11 which I have had born to me.
From Sir your unknown friend

Stephen Case
To Doctor Benjamin Franklin Esq

 
Addressed: To Doctor / Benjamin Franklin Esq / Near or at Paris / in old France— / Pr. Packet
